ON PETITION FOR REHEARING.
The vigorous petition of learned counsel for a rehearing in this case requires notice'. Counsel misapprehend the scope of the decision when they claim that it requires sheriffs to pay advertising expenses out of their own pockets. Sheriffs are required to post three notices of sale, and also to publish such notice in the newspaper designated by the county board. But in practice such publisher’s fees are always paid by the county, — the sheriff incurs no liability. That plaintiff so understood it is clear from the fact that he claimed nothing on that account in his complaint. True, he claimed 60 cents upon each description for advertising, but that is simply his allowance in addition to publisher’s fees, under subdivision 21, § 2082, Rev. Codes. As to that claim, we may say that he may have been entitled to 60 cents for advertising the sale under the tax judgment. He publishes one brief notice, which, while it contains no descriptions, answers for all descriptions contained in the judgment. By no possible construction could he bp allowed 60 cents for each description contained in the judgment. The single fee is too infinitesimal for the law’s notice.
The law of 1897 does not undertake to change the general policy of this state. The treasurer is the collector of public revenue, not the sheriff. Whatever comes to the hands of the sheriff under an attachment under section 2 of the act is turned over to the treasurer, not paid into court. At the sale the treasurer receives the money. All through the act the treasurer is the collecting officer for the county. We are unable to conceive how the sheriff can receive or collect money under this act, except under the attachment provisions; ‘ and his fees therein are specially fixed, and, if not collected on the attachment, they go into the judgment. All the clerk’s fees for services before and after judgment are included in the judgment. The terms of the judgment are specific. The amount of the lien must be declared in the judgment. True, sec*461tion 11 uses the words “accrued costs” (not accruing costs), but full significance may be given to the words, if they cover the costs accrued and included in the judgment.
(79 N. W. Rep. 985.)
To avoid the position taken in the original opinion, counsel now argue that, since the money upon these sales is never received and disbursed by the sheriff, as to such sales he is in the same position that he occupies when the judgment creditor - becomes the purchaser under execution, and hence there can be no uncertainty as to the amount of his fees. They must be $5 or $10 for each sale, depending upon the amount of the tax, and hence the amount for which the land must be sold can be announced in each instance. We cannot subscribe to this. How it can be said that the judgment creditor is the purchaser, when the land is sold to a stranger, we do not comprehend. Moveover, we do not hesitate to say that thus construed the statute would be an outrage upon the taxpayer. It is well known that the great majority of tax delinquencies are for small amounts assessed against the scanty homes of labor, ór against outlying lots' of little value, where the tax is but a few dollars, — often less than one dollar. To add to that sum a sheriff fee that would double or quadruple the tax, and compel the payment of the entire sum in order to accomplish redemption, would work an extortion hitherto unknown, even in the harsh and relentless proceeding of taxation. To illustrate this, we need only say that it is admitted that upon this basis plaintiff’s fees for the tax sale of one year in the County of Cass would exceed $11,000. It has never been the policy of the legislature of this state to wrest money from the taxpayer, and devolve fortunes upon county officials, at any such high-pressure speed: This Court will not hold that the legislature so intended, until its language is free from uncertainty. Rehearing denied.